METHOD FOR THE PREPARATION OF COMPOSITE MATERIAL IN SANDWICH FORM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election with traverse of Species 1. a. and 2.a. in the reply filed on November 29, 2021, is acknowledged.  Applicant notes that the restriction requirement is traversed but does not specifically cite any perceived errors in the requirement.  The examiner has reviewed the reasons for restriction and finds them appropriate, i.e., that the restricted species recite mutually exclusive features that would not be obvious variants of each other.
However, the examiner also finds that the claim listing that Applicant has identified as reading on the elected combination of species (claims 1, 7-8, and 11-13) is narrower than what these species recite.  The examiner identifies claims 1-5, 7-9, and 11-13 as reading on the intersection of Species 1.a. and 2.a.; all of these claims are examined herein.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-2, 5, and 11 are objected to because of the following informalities:
In claim 1, line 6, “wherein the method being characterized” should be –the method being characterized– or –wherein the method is characterized–.
In claim 1, the second-to-last line, “sandwich” should be –sandwich-shaped composite material product–, or else “sandwich” should be clearly introduced as an alternate term identical to the sandwich-shaped composite material product.
In claim 2, line 3, “sandwich” should be –sandwich-shaped composite material product–.
In claim 2, the third-to-last line, “sandwich” should be –sandwich-shaped composite material product–.
In claim 5, line 1, “a peel cost” does not appear to be an art-recognized term for what Applicant describes.  The examiner suggests changing this limitation to –a peel layer– or –a peel ply–, which seems consistent with the subject matter described and also has support in Application No. FR 1873207 to which the instant application claims priority.  (Claim 5 in FR 1873207 recites a “couche d’arrachage”, which translates to –peel layer– or –peel ply–.)
In claim 11, line 1, “sandwich” should be –sandwich-shaped composite material product–.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-5, 7-9, and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the assembly" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.  (This problem could be corrected, for example, by inserting – to form an assembly– before “, the assembly” in the second-to-last line of claim 1.)
Claims 2-5, 7-8, and 11-13 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
In claim 2, line 4, it is not clear whether or not “a first preform” and “a second preform” are identical to, a subset of, or distinct from the “preforms” of line 2.  Likewise, it is not clear whether “the preforms” in line 5 refers to the “preforms” of line 2 or the “first preform” and “second preform” of line 4 (assuming these are distinct).  (This problem could be corrected, for example, by inserting –first and second – before “preforms” in line 2, and by replacing “a first” with –the first– and “a second” with –the second– in line 4.)
In claim 3, line 1, it is not clear whether “the preforms” refers to the “preforms” of claim 2, line 2 or the “first preform” and “second preform” of claim 2, line 4 (assuming these are distinct).
In claim 4, line 1, it is not clear whether “the preforms” refers to the “preforms” of claim 2, line 2 or the “first preform” and “second preform” of claim 2, line 4 (assuming these are distinct).
In claim 5, lines 1-2, it is not clear whether “the preforms” refers to the “preforms” of claim 2, line 2 or the “first preform” and “second preform” of claim 2, line 4 (assuming these are distinct).
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 2014/0138872).
Regarding claim 1, Hattori et al. teach a method of manufacturing a sandwich-shaped composite material product (e.g., composite material 8) wherein the sandwich-shaped composite material 8 product comprises two outer layers (fiber reinforced resin 8a) and a core (honeycomb material 8b), the outer layers 8a having a matrix of fiber-reinforced polymeric material (“fiber reinforced resin”) (Fig. 12; [0069]), the polymeric material having a melting point below the melting point of the material constituting the fibers (implicitly taught, in that the molten polymeric material is injected so as to impregnate the material constituting the fibers [fiber base material 1], without affecting 
Regarding claim 7, the insert (foundry core) may be made of silicone [0080].
Regarding claim 8, the reinforcing material may be chosen from glass, carbon and aramid fibers [0037].
Regarding claim 9, the polymeric material may be of the thermoplastic type (e.g., polyetherimide or polyether ether ketone) [0049].
Regarding claim 11, the core 8b of the sandwich-shaped composite material product may consist of cellular honeycomb material [0063].
Regarding claim 13, the thickness of each of the outer layers 8a may be at least about 0.2 mm and not greater than about 5 mm (e.g., about 2 mm) [0046].

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. as applied to claims 1, 7-9, 11, and 13 above, and further in view of either one of Aravamudan (US 2015/0327819) or Ueda et al. (US 2002/0012767).
Regarding claim 12, Hattori et al. do not specifically teach a thickness of the core 8b.  However, it is well known in the art to provide such honeycomb sandwich panels with a core having a thickness of at least about 2 mm and not greater than about 50 mm, as evidenced by Aravamudan (Abstract; [0023]) and Ueda et al. (Abstract; [0061]), thereby providing the panel with adequate strength but without excessive material costs, such that it would have been obvious to one of ordinary skill in the art to select a core 8b within the claimed thickness range in the method of Hattori et al.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  These claims would be allowable because the prior art does not teach the claimed method in which preforms composed of fiber-reinforced polymeric material intended to become the outer layers of the sandwich are produced before being juxtaposed in a mold along with the insert (as opposed to beginning with 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stefaniak et al. (DE 10 2013 108 645) is considered the closest prior art besides Hattori et al. (US 2014/0138872) and Hattori et al. (US 2014/0147676, of record), but do not teach bonding the cover layers 4a, 4b to the filler material 8.  Other references in the prior art such as Bouchez et al. (US 2017/0217843), Cantwell et al. (US 2016/0279885), Salmon et al. (US 2004/0128946), Childress (US 5,958,550), Hilton (US 4,336,090), and Streck (US 3,687,223) teach methods of making sandwich panels in which a temporary insert, sacrificial core, or spacer layer between the outer layers is removed mechanically, by phase change, etc., but do not teach replacing this with a new core of the sandwich panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745